RYAN, Circuit Judge,
concurring.
While I agree with the majority that Mulholland can be classified as disabled under 42 U.S.C. § 12102(2)(C), and that Pharmacia ultimately provided a reasonable accommodation, I write separately because I disagree that Mulholland can also be classified as disabled under § 12102(2)(A).
To be classified as disabled under § 12102(2)(A), an individual must show that he or she has “a physical or mental impairment that substantially limits one or more of the major life activities....” § 12102(2)(A) (emphasis added). The majority concludes that Mulholland “suffered a traumatic brain injury that directly affects his memory and problem-solving skills, and that the brain injury has substantially impacted his ability to think and learn.” Maj. op. at 646 (emphasis added). I respectfully disagree.
The term “substantially limits,” is not defined in the Americans With Disabilities Act of 1990(ADA), 42 U.S.C. § 12101-12218. See 42 U.S.C. § 12102. The Equal Employment Opportunity Commission (EEOC), however, has defined “substantially limited” as meaning ‘“[u]nable to perform a major life activity that the average person in the general population can perform’ or “ ‘[significantly restricted as to the condition, manner or duration under which an individual can perform a particular major life activity as compared to the condition, manner, or duration under which the average person in the general population can perform that same major life activity.’” Toyota Motor Mfg., Ky., Inc. v. Williams, 534 U.S. 184, 122 S.Ct. 681, 690, 151 L.Ed.2d 615 (2002) (quoting 29 C.F.R. § 1630.2(j) (2001)); see Black v. Roadway Express, Inc., 297 F.3d 445, 447 (6th Cir.2002).
In Williams, the United States Supreme Court added that substantial “suggests ‘considerable’ or ‘to a large degree,”’ 122 S.Ct. at 691 (emphasis added) (citation omitted), and defined “substantially limited” as “an impairment that prevents or severely restricts [an] individual from [engaging in a major life activity],” id. (emphasis added) (citing 29 C.F.R. § 1630.2(j)(2)(ii)-(iii) (2001)). See Sutton v. United Air Lines, Inc., 527 U.S. 471, 491, 119 S.Ct. 2139, 144 L.Ed.2d 450 (1999). The Williams Court continued:
It is insufficient for individuals attempting to prove disability status under this test to merely submit evidence of a medical diagnosis of an impairment. Instead, the ADA requires those “claiming the Act’s protection ... to prove a disability by offering evidence that the extent of the limitation [caused by their impairment] in terms of their own experience ... is substantial.”
Williams, 122 S.Ct. at 691-92 (emphasis added) (quoting Albertson’s, Inc. v. Kirkingburg, 527 U.S. 555, 567, 119 S.Ct. 2162, 144 L.Ed.2d 518 (1999)).
In Williams, the claimant alleged that she was substantially limited in the major life activity of performing manual tasks. Id. at 693. The Court held that the proper inquiry for determining whether a claimant is disabled under § 12102(2)(A) is “whether the claimant is unable to perform the variety of tasks central to most people’s daily lives, not whether the claimant is unable to perform the tasks associated with her specific job.” Id. (emphasis added). Courts, therefore, should treat as relevant, evidence of an individual’s abili*650ties outside of the workplace to accomplish the major life activity alleged to be substantially limited. See id,.; see also Black, 297 F.3d at 451.
I believe the majority incorrectly analyzes whether Mulholland is disabled under § 12102(2)(A), because it focuses almost exclusively on Mulholland’s limitations in the workplace, and discounts evidence of Mulholland’s ability to think, learn, and function outside the workplace. See Williams, 122 S.Ct. at 693. I find it highly relevant in determining Mulholland’s disability status that, prior to his discharge, he was taking college courses at Kalamazoo Valley Community College, studying to obtain his certification from the American Association for Laboratory Animal Sciences, and, post-discharge, has maintained a full-time job-all of which unquestionably require thinking and learning.
Although Mulholland certainly experiences some limitations as a result of his head injury, in light of the evidence of his ability to think and learn, at a sophisticated level, outside of the workplace, I do not believe a jury could properly conclude that his limitations “amount to such severe restrictions in [his ability to think and learn] that [is] of central importance to most people’s daily lives that they establish a disability,” as contemplated by § 12102(2)(A). Id. at 694 (emphasis added).
I, nevertheless, join the majority’s conclusion to affirm the grant of summary judgment because I agree that Mulholland can be classified as disabled under § 12102(2)(C), and that Pharmacia ultimately provided a reasonable accommodation.